

 S96 ENR: Improving Rural Call Quality and Reliability Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 96IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Communications Act of 1934 to ensure the integrity of voice communications and to
			 prevent unjust or unreasonable discrimination among areas of the United
 States in the delivery of such communications.1.Short titleThis Act may be cited as the Improving Rural Call Quality and Reliability Act of 2017.2.Ensuring the integrity
 of voice communicationsPart II of title II of the Communications Act of 1934 (47 U.S.C. 251 et seq.) is amended by adding at the end the following:262.Ensuring the
				integrity of voice communications(a)Registration and
 compliance by intermediate providersAn intermediate provider that offers or holds itself out as offering the capability to transmit covered voice communications from one destination to another and that charges any rate to any other entity (including an affiliated entity) for the transmission shall—(1)register with the Commission; and(2)comply with the service quality standards for such transmission to be established by the Commission under subsection (c)(1)(B).(b)Required use of
 registered intermediate providersA covered provider may not use an intermediate provider to transmit covered voice communications unless such intermediate provider is registered under subsection (a)(1).(c)Commission
				rules(1)In
 general(A)RegistryNot later than 180 days after the date of enactment of this section, the Commission shall promulgate rules to establish a registry to record registrations under subsection (a)(1).(B)Service quality standardsNot later than 1 year after the date of enactment of this section, the Commission shall promulgate rules to establish service quality standards for the transmission of covered voice communications by intermediate providers.(2)RequirementsIn promulgating the rules required by paragraph (1), the Commission shall—(A)ensure the integrity of the transmission of covered voice communications to all customers in the United States; and(B)prevent unjust or unreasonable discrimination among areas of the United States in the delivery of covered voice communications.(d)Public
 availability of registryThe Commission shall make the registry established under subsection (c)(1)(A) publicly available on the website of the Commission.(e)Scope of
 applicationThe requirements of this section shall apply regardless of the format by which any communication or service is provided, the protocol or format by which the transmission of such communication or service is achieved, or the regulatory classification of such communication or service.(f)Rule of
 constructionNothing in this section shall be construed to affect the regulatory classification of any communication or service.(g)Effect on other lawsNothing in this section shall be construed to preempt or expand the authority of a State public utility commission or other relevant State agency to collect data, or investigate and enforce State law and regulations, regarding the completion of intrastate voice communications, regardless of the format by which any communication or service is provided, the protocol or format by which the transmission of such communication or service is achieved, or the regulatory classification of such communication or service.(h)ExceptionThe requirement under subsection (a)(2) to comply with the service quality standards established under subsection (c)(1)(B) shall not apply to a covered provider that—(1)on or before the date that is 1 year after the date of enactment of this section, has certified as a Safe Harbor provider under section 64.2107(a) of title 47, Code of Federal Regulations, or any successor regulation; and(2)continues to meet the requirements under such section 64.2107(a).(i)DefinitionsIn this section:(1)Covered providerThe term covered provider has the meaning given the term in section 64.2101 of title 47, Code of Federal Regulations, or any successor thereto.(2)Covered voice
 communicationThe term covered voice communication means a voice communication (including any related signaling information) that is generated—(A)from the placement of a call from a connection using a North American Numbering Plan resource or a call placed to a connection using such a numbering resource; and(B)through any service provided by a covered provider.(3)Intermediate
 providerThe term intermediate provider means any entity that—(A)enters into a business arrangement with a covered provider or other intermediate provider for the specific purpose of carrying, routing, or transmitting voice traffic that is generated from the placement of a call placed—(i)from an end user connection using a North American Numbering Plan resource; or(ii)to an end user connection using such a numbering resource; and(B)does not itself, either directly or in conjunction with an affiliate, serve as a covered provider in the context of originating or terminating a given call..Speaker of the House of RepresentativesVice President of the United States and President of the Senate